Exhibit 10.1

 
[Missing Graphic Reference]


INVACARE CORPORATION
AMENDED AND RESTATED 2003 PERFORMANCE PLAN


1.  
Purpose

 
The Invacare Corporation 2003 Performance Plan (the “Plan”), is designed to
foster the long-term growth and performance of the Company by: (a) enhancing the
Company’s ability to attract and retain highly qualified employees, (b)
motivating employees to serve and promote the long-term interests of the Company
and its shareholders through stock ownership and performance-based incentives,
and (c) strengthening the Company’s ability to attract, retain and incentivize
highly qualified non-employee Directors and aligning the interests of such
Directors with the interests of shareholders through stock ownership.  To
achieve this purpose, the Plan provides authority for the grant of Stock
Options, Restricted Stock, Stock Equivalent Units, Stock Appreciation Rights,
and other stock and performance-based incentives.
 
2.  
Definitions

 
(a) “Affiliate” -- means “Affiliate” within the meaning given such term in Rule
12b-2 under the Exchange Act.
 
(b) “Award” -- means the grant of Stock Options, Restricted Stock, Stock
Equivalent Units, Stock Appreciation Rights, and other stock and
performance-based incentives under this Plan, or any combination thereof.
 
(c) “Award Agreement” -- means any agreement between the Company and a
Participant that sets forth terms, conditions, and restrictions applicable to an
Award.
 
(d) “Board of Directors” -- means the Board of Directors of the Company.
 
(e)  “Change of Control” -- a “Change of Control” shall be deemed to have
occurred at the first time on which, after the effectiveness of approval of the
amendments to the Plan by the Company’s shareholders at the Company’s 2009
Annual Shareholder Meeting:


(i)           There is a report filed on Schedule 13D or Schedule 14D-1 (or any
successor schedule, form, or report), each as adopted under the Securities
Exchange Act of 1934, as amended, disclosing the acquisition, in a transaction
or series of transactions, by any person (as the term “person” is used in
Section 13(d) and Section 14(d)(2) of the Securities Exchange Act of 1934, as
amended), other than (1) A. Malachi Mixon and/or any Affiliate of A. Malachi
Mixon, (2) the Company or any of its subsidiaries, (3) any employee benefit plan
or employee stock ownership plan or related trust of the Company or any of its
subsidiaries, or (4) any person or entity organized, appointed or established by
the Company or any of its subsidiaries for or pursuant to the terms of any such
plan or trust, of such number of shares of the Company as entitles that person
to exercise 30% or more of the voting power of the Company in the election of
Directors; or


(ii)           During any period of 24 consecutive calendar months, individuals
who at the beginning of such period constitute the Directors of the Company
cease for any reason to constitute at least a majority of the Directors of the
Company unless the election of each new Director of the Company (over such
period) was approved or recommended by the vote of at least two-thirds of the
Directors of the Company then still in office who were Directors of the Company
at the beginning of the period; or


(iii)           There is a merger, consolidation, combination (as defined in
Section 1701.01(Q), Ohio Revised Code), majority share acquisition (as defined
in Section 1701.01(R), Ohio Revised Code), or control share acquisition (as
defined in Section 1701.01(Z)(1), Ohio Revised Code, or in the Company’s Second
Amended and Restated Articles of Incorporation, as the same may be hereafter
amended) involving the Company and, as a result of which, the holders of shares
of the Company prior to the transaction become, by reason of the transaction,
the holders of such number of shares of the surviving or acquiring corporation
or other entity as entitles them to exercise less than fifty percent (50%) of
the voting power of the surviving or acquiring corporation or other entity in
the election of Directors; or


(iv)           There is a sale, lease, exchange, or other transfer (in one
transaction or a series of related transactions) of all or substantially all of
the assets of the Company, but only if the transferee of the assets in such
transaction is not a subsidiary of the Company; or


(v)           The shareholders of the Company approve any plan or proposal for
the liquidation or dissolution of Invacare, but only if the transferee of the
assets of the Company in such liquidation or dissolution is not a subsidiary of
the Company.
 
(f)  “Code” -- means the Internal Revenue Code of 1986, or any law that
supersedes or replaces it, as amended from time to time.  A reference to any
provision of the Code includes a reference to any lawful regulation or
pronouncement promulgated thereunder and to any successor provision.
 
(g) “Committee” -- means the Compensation and Management Development Committee
of the Board of Directors, or any other committee of the Board of Directors that
the Board of Directors or the Compensation and Management Development Committee
authorizes to administer all or any aspect of this Plan.
 
(h) “Common Shares” -- means Common Shares, without par value, of Invacare
Corporation, including authorized and unissued Common Shares and treasury Common
Shares.
 
(i) “Company” -- means Invacare Corporation, an Ohio corporation, and its direct
and indirect subsidiaries, or any successor entity.
 
(j) “Continuing Director” -- means a Director who was a Director prior to a
Change in Control or was recommended or elected to succeed a Continuing Director
by a majority of the Continuing Directors then in office (or by a committee
comprised solely of Continuing Directors).
 
(k) “Director” -- means any individual who is a member of the Board of Directors
of the Company.
 
(l) “Exchange Act” -- means the Securities Exchange Act of 1934, and any law
that supersedes or replaces it, as amended from time to time.
 
(m) “Fair Market Value” of Common Shares -- means the value of the Common Shares
determined by the Committee, or pursuant to rules established by the Committee.
 
(n) “Incentive Stock Option” -- means a Stock Option that meets the requirements
of Section 422 of the Code, or any successor or replacement provision.
 
(o) “Notice of Award” -- means any notice by the Committee to a Participant that
advises the Participant of the grant of an Award or sets forth terms,
conditions, and restrictions applicable to an Award.
 
(p) “Participant” -- means any person to whom an Award has been granted under
this Plan.
 
(q) “Performance Objectives” -- means the achievement of performance objectives
established pursuant to this Plan.  Performance Objectives may be described in
terms of Company-wide objectives or objectives that are related to the
performance of the individual Participant or the subsidiary, division,
department or function within the Company in respect of which the Participant
performs services during a specified time period.  Any Performance Objectives
applicable to Awards intended to qualify as “performance-based compensation”
under Section 162(m) of the Code (the “Performance-Based Exception”) shall be
limited to specified levels of or increases in the Company’s, or subsidiary’s,
or division’s, or department’s, or function’s return on equity, earnings per
Common Share, total earnings, earnings growth, return on capital, operating
measures (including, but not limited to, operating margin and/or operating
costs), return on assets, or increase in the Fair Market Value of the Common
Shares.  Except in the case of such an Award intended to qualify under Section
162(m) of the Code, if the Committee determines that a change in the business,
operations, corporate structure or capital structure of the Company, or the
manner in which it conducts its business, or other events or circumstances
render the Performance Objectives unsuitable, the Committee may modify such
Performance Objectives or the related minimum acceptable level of achievement,
in whole or in part, as the Committee deems appropriate and equitable.
 
The Committee shall have the discretion to adjust the determinations of the
degree of attainment of the pre-established Performance Objectives; provided,
however, that Awards which are designed to qualify for the Performance-Based
Exception, may not be adjusted upward (the Committee shall retain the discretion
to adjust such Awards downward).
 
In the event that applicable tax and/or securities laws change to permit
Committee discretion to alter the governing performance measures without
obtaining shareholder approval of such changes, the Committee shall have sole
discretion to make such changes without obtaining shareholder approval.  In
addition, in the event that the Committee determines that it is advisable to
grant Awards which shall not qualify for the Performance-Based Exception, the
Committee may make such grants without satisfying the requirements of Code
Section 162(m).
 
(r) “Person” -- means an individual, partnership, corporation (including a
business trust), joint stock company, trust, unincorporated association, joint
venture or other entity, or a governmental authority.
 
(s) “Plan” -- means this Invacare Corporation 2003 Performance Plan, as set
forth herein and as hereafter may be amended from time to time in accordance
with the terms hereof.
 
(t) “Restricted Stock” -- means an Award of Common Shares that are subject to
restrictions or risk of forfeiture based on time and/or performance.
 
(u) “Rule 16b-3” -- means Rule 16b-3 under the Exchange Act, or any rule that
supersedes or replaces it, as amended from time to time.
 
(v) “Stock Appreciation Right” -- means any rights granted pursuant to an Award
described in Section 6(b)(i).
 
(w) “Stock Award” -- means Awards granted in Section 6(b)(ii).
 
(x) “Stock Equivalent Unit” -- means an Award that is valued by reference to the
value of Common Shares.
 
(y) “Stock Option” -- means an option to purchase Common Shares as described in
Section 6(b)(iii).
 
3.  
Eligibility

 
All Directors and employees of the Company and its Affiliates are eligible for
the grant of Awards.  The selection of any such persons to receive Awards will
be within the discretion of the Committee.  More than one Award may be granted
to the same person.
 
Notwithstanding the foregoing, any individual who renounces in writing any right
that he or she may have to receive Awards under the Plan shall not be eligible
to receive any Awards hereunder.
 
4.  
Common Shares Available for Awards; Adjustment

 
(a) Number of Common Shares.  The aggregate number of Common Shares that may be
subject to Awards, including specifically Incentive Stock Options, granted under
this Plan during the term of this Plan will be equal to Six Million Eight
Hundred Thousand (6,800,000) Common Shares, subject to any adjustments made in
accordance with the terms of this Section 4.
 
The assumption of obligations in respect of awards granted by an organization
acquired by the Company, or the grant of Awards under this Plan in substitution
for any such awards, will not reduce the number of Common Shares available in
any fiscal year for the grant of Awards under this Plan.
 
Common Shares subject to an Award that is forfeited, terminated, or canceled
without having been exercised (other than Common Shares subject to a Stock
Option that is canceled upon the exercise of a related Stock Appreciation Right)
will again be available for grant under this Plan, without reducing the number
of Common Shares available in any fiscal year for grants of Awards under this
Plan, except to the extent that the availability of those Common Shares would
cause this Plan or any Awards granted under this Plan to fail to qualify for the
exemption provided by Rule 16b-3.  Common Shares that are used to pay all or any
part of the exercise price or taxes associated with an Award, whether by the
transfer of Common Shares or the surrender of all or part of an Award (including
the Award being exercised), may not be available for grant under this Plan
without reducing the number of Common Shares available for grants of Awards
hereunder.
 
(b) No Fractional Common Shares.  No fractional Common Shares will be issued,
and the Committee will determine the manner in which the value of fractional
Common Shares will be treated.
 
(c) Adjustment.  In the event of any change in the Common Shares by reason of a
merger, consolidation, reorganization, recapitalization, or similar transaction,
including any transaction described under Section 424(a) of the Code, or in the
event of a stock dividend, stock split, reverse stock split, or distribution to
shareholders (other than normal cash dividends), the Committee will have
authority to adjust, in any manner that it deems equitable, the number and class
of Common Shares that may be issued under this Plan, the number and class of
Common Shares subject to outstanding Awards, the per share exercise price
applicable to outstanding Awards, and the Fair Market Value of the Common Shares
and other value determinations applicable to outstanding Awards (i.e., Stock
Equivalent Units, for example), including as may be allowed or required under
Section 424(a) of the Code.
 
5.  
Administration

 
(a) Committee.  This Plan will be administered by the Committee; provided,
however, that the Board of Directors may, in its discretion, at any time and
from time to time, administer the Plan in which case the term “Committee” shall
be deemed to be the Board of Directors.  The Committee will, subject to the
terms of this Plan, have the authority to: (i) select the eligible employees who
will receive Awards, (ii) grant Awards, (iii) determine the number and types of
Awards to be granted to eligible employees, (iv) determine the terms,
conditions, vesting periods, and restrictions applicable to Awards, including
timing, price, and, if applicable, Performance Objectives, subject to, and
consistent with, the provisions of the Plan, (v) adopt, alter, and repeal
administrative rules and practices governing this Plan, (vi) interpret the terms
and provisions of this Plan and any Awards granted under this Plan, including,
where applicable, determining the method of valuing any Award and certifying as
to the satisfaction of such Awards, (vii) prescribe the forms of any Notices of
Award, Award Agreements, or other instruments relating to Awards, (viii)
supervise the administration of this Plan, and (ix) make all other
determinations and take all other actions as the Committee deems necessary for
the administration and operation of the Plan.  The Committee may employ
attorneys, consultants, accountants, or other professional advisors to assist it
in the administration of the Plan.
 
(b) Delegation.  The Committee may delegate any of its authority to any other
person or persons that it deems appropriate.
 
(c) Decisions Final.  All decisions by the Committee, and by any other Person or
Persons to whom the Committee has delegated authority, to the extent permitted
by law, will be final and binding on all Persons.
 
(d) No Liability.  Neither the Committee nor any of its members shall be liable
for any act taken by the Committee pursuant to the Plan.  No member of the
Committee shall be liable for the act of any other member.
 
6.  
Awards

 
(a) Grant of Awards.  The Committee will determine the type or types of Awards
to be granted to each Participant and will set forth in the related Notice of
Award or Award Agreement the terms, conditions, vesting periods, and
restrictions applicable to each Award.  Awards may be granted singly or in
combination or tandem with other Awards.  Awards may also be granted in
replacement of, or in substitution for, other awards granted by the Company,
whether or not granted under this Plan; provided, however, that if a Participant
pays all or part of the exercise price or taxes associated with an Award by the
transfer of Common Shares or the surrender of all or part of an Award (including
the Award being exercised), the Committee may not grant a new Award to replace
the Common Shares that were transferred or the Award that was surrendered.  The
Company may assume obligations in respect of awards granted by any Person
acquired by the Company or may grant Awards in replacement of, or in
substitution for, any such awards.  In no event shall any Stock Option or Stock
Appreciation Right be granted to a Participant in exchange for the Participant’s
agreement to permit the cancellation of one or more Stock Options or Stock
Appreciation Rights previously granted to such Participant if the exercise price
of the new grant is lower than the exercise price of the cancelled
grant.  Moreover, in no event shall a previously granted Stock Option or Stock
Appreciation Right be amended to reduce the exercise price, except in accordance
with an adjustment pursuant to Section 4(c).
 
(b) Types of Awards.  Awards may include, but are not limited to, the following:


(i) Stock Appreciation Right -- means a right to receive a payment, in cash or
Common Shares, equal to the excess of (A) the Fair Market Value, or other
specified valuation, of a specified number of Common Shares on the date the
right is exercised over (B) the Fair Market Value, or other specified valuation,
of such Common Shares on the date the right is granted, all as determined by the
Committee.  The right may be conditioned upon the occurrence of certain events,
such as a Change in Control of the Company, or may be unconditional, as
determined by the Committee. The term of each Stock Appreciation Right shall be
fixed by the Committee, but in no event shall the term exceed ten years after
the date such Stock Appreciation Right is granted.
 
(ii) Stock Award -- means an Award that is made in Common Shares, Restricted
Stock, or Stock Equivalent Units or that is otherwise based on, or valued in
whole or in part by reference to, the Common Shares, but does not include Stock
Options.  All or part of any Stock Award may be subject to conditions
(including, but not limited to, the passage of time or the achievement of
Performance Objectives), restrictions, and  risks of forfeiture, as and to the
extent established by the Committee.  Stock Awards may be based on the Fair
Market Value of the Common Shares, or on other specified values or methods of
valuation, as determined by the Committee.
 
(iii) Stock Option -- means a right to purchase a specified number of Common
Shares, during a specified period, and at a specified exercise price, all as
determined by the Committee.  A Stock Option may be an Incentive Stock Option or
a Stock Option that does not qualify as an Incentive Stock Option.  The term of
each Stock Option shall be fixed by the Committee, but in no event shall the
term exceed ten years after the date such Stock Option is granted.  In addition
to the terms, conditions, vesting periods, and restrictions established by the
Committee, Incentive Stock Options must comply with the requirements of Section
422 of the Code and regulations promulgated thereunder, including, but not
limited to, the requirements that Incentive Stock  Options (A) may not be
granted to non-employee Directors, and (B) the aggregate Fair Market Value of
the Common Shares that first becomes exercisable in any calendar year shall not
exceed $100,000 (measured as of the effective grant date of the Award).  The
exercise price of a Stock Option may not be less than 100% of the Fair Market
Value on the date the Stock Option is granted; provided, however, up to 200,000
Common Shares for which Stock Options that do not qualify as Incentive Stock
Options may be granted may have an exercise price of not less than 75% of the
Fair Market Value on the date such Stock Option is granted, subject to
adjustment in accordance with Section 4(c) hereof.
 
(c) Limits on Awards under the Plan.  The maximum aggregate number of Common
Shares that may be granted during the term of this Plan pursuant to all Awards,
other than Stock Options, is 1,300,000 Common Shares, subject to adjustment in
accordance with Section 4(c) hereof.
 
(d) Limits on Individual Awards.  The maximum aggregate number of Common Shares
for which Stock Options may be granted to any particular employee during any
calendar year during the term of this Plan is 400,000 Common Shares, subject to
adjustment in accordance with Section 4(c) hereof.  The maximum aggregate number
of Common Shares for each of (i) Stock Appreciation Rights and (ii) other Stock
Awards which may be granted to any particular employee during any calendar year
during the term of this Plan is 50,000 Common Shares (or 100,000 Common Shares
in the aggregate), subject to adjustment in accordance with Section 4(c) hereof.
 
7.  
Deferral of Payment

 
With the approval of the Committee, the delivery of the Common Shares, cash, or
any combination thereof subject to an Award, or the Award itself, may be
deferred, either in the form of installments or a single future delivery, so
long as the deferral is in compliance with Section 409A of the Internal Revenue
Code (“Section 409A”).  The Committee also may permit selected Participants to
defer the receipt of some or all of their Awards, as well as other compensation,
in accordance with procedures established by the Committee, including to assure
that the recognition of taxable income is deferred under the Code, so long as
the deferral is Section 409A compliant.  Deferred amounts may, to the extent
permitted by the Committee, be credited as cash or Stock Equivalent Units.  The
Committee also may establish rules and procedures for the crediting of interest
on deferred cash payments and dividend equivalents on Stock Equivalent Units.
 
8.  
Payment of Exercise Price

 
The exercise price of a Stock Option (other than an Incentive Stock Option) and
any Stock Award for which the Committee has established an exercise price may be
paid in cash, by the transfer of Common Shares, by the surrender of all or part
of an Award (including the Award being exercised), or by a combination of these
methods, as and to the extent permitted by the Committee.  The exercise price of
an Incentive Stock Option may be paid in cash, by the transfer of Common Shares,
or by a combination of these methods, as and to the extent permitted by the
Committee but may not be paid by the surrender of all or part of an Award.  The
Committee may prescribe any other method of paying the exercise price that it
determines to be consistent with applicable law and the purpose of this Plan.
 
In the event Common Shares that are Restricted Stock are used to pay the
exercise price of a Stock Award to the extent provided by the Committee, then
that number of the Common Shares issued upon the exercise of the Award equal to
the number of Common Shares that are Restricted Stock that have been used to pay
the exercise price will be subject to the same restrictions as the Restricted
Stock.
 
9.  
Taxes Associated with Award

 
Prior to the payment of an Award or upon the exercise or release thereof, the
Company may withhold, or require a Participant to remit to the Company, an
amount sufficient to pay any Federal, state, and local taxes associated with the
Award.  The Committee may, in its discretion and subject to such rules as the
Committee may adopt, permit a Participant to pay any or all taxes associated
with the Award (other than an Incentive Stock Option) in cash, by the transfer
of Common Shares, by the surrender of all or part of an Award (including the
Award being exercised), or by a combination of these methods.  The Committee may
permit a Participant to pay any or all taxes associated with an Incentive Stock
Option in cash, by the transfer of Common Shares, or by a combination of these
methods or by any other method which does not disqualify the option as an
Incentive Stock Option under applicable provisions of the Code.  If Common
Shares are used to satisfy withholding tax obligations, such Common Shares shall
be valued based on the Fair Market Value thereof as of the date when the
withholding for taxes is required to be made.  Notwithstanding the foregoing,
except as otherwise provided by the Committee or in the terms of the Award, the
Company shall have the right to require a Participant to pay cash to satisfy
withholding taxes as a condition to the payment of any Award (whether in cash or
Common Shares) under the Plan.
 
10.  
Termination of Employment

 
If the employment of a Participant terminates for any reason, all unexercised,
deferred, and unpaid Awards may be exercisable or paid only in accordance with
rules established by the Committee or as specified in the particular Award
Agreement or Notice of Award.  Such rules may provide, as the Committee deems
appropriate, for the expiration, continuation, or acceleration of the vesting of
all or part of the Awards, provided that any such rules shall comply with
Section 422 of the Code to the extent such Award is intended to qualify as an
Incentive Stock Option.
 
11.  
Termination of Awards Under Certain Conditions

 
The Committee may cancel any unexpired, unpaid, or deferred Awards at any time
if the Participant is not in compliance with all applicable provisions of this
Plan or with any Notice of Award or Award Agreement.  Further, if the
Participant, without the prior written consent of the Company, engages in any of
the following activities:
 
(i) Within eighteen (18) months after the date a Participant terminates his or
her employment with the Company or its Affiliates for any reason, the
Participant then accepts employment with any competitor of the Company, or
otherwise renders services for an organization, or engages in a business, that
is, in the judgment of the Committee, in competition with the Company, or
 
(ii) Discloses to anyone outside of the Company, or uses for any purpose other
than the Company’s business any confidential information or material relating to
the Company, whether acquired by the Participant during or after employment with
the Company, in a fashion or with a result that the Committee, in its judgment,
deems is or may be injurious to the best interests of the Company;
 
then the Committee may, in its discretion, at any time thereafter, cancel any
unexpired, unpaid or deferred Awards or may require the Participant to return
the economic value of any Award that the Participant realized or obtained (as of
the date of exercise, vesting or payment) during the time period commencing six
months prior to such Participant’s termination date and ending after the date
when all of the Committee members discover that the Participant engaged in any
activities referred to in clauses (i) and (ii) above.
 
The Committee may, in its discretion and as a condition to the exercise of an
Award, require a Participant to acknowledge in writing that he or she is in
compliance with all applicable provisions of this Plan and of any Notice of
Award or Award Agreement and has not engaged in any activities referred to in
clauses (i) and (ii) above.
 
12.  
Change of Control

 
In the event of a Change of Control of the Company, unless and only then to the
extent otherwise determined by the Board of Directors or as otherwise prescribed
in an Award Agreement, (i) all Stock Appreciation Rights and Stock Options then
outstanding will become fully exercisable immediately prior to the date of the
Change of Control, and (ii) all restrictions and conditions applicable to
Restricted Stock and other Stock Awards will be deemed to have been satisfied
immediately prior to the date of the Change of Control.  Any such determination
by the Board of Directors that is made after the occurrence of a Change of
Control will not be effective unless a majority of the Directors then in office
are Continuing Directors and the determination is approved by a majority of the
Continuing Directors.
 
13.  
Amendment, Suspension, or Termination of this Plan; Amendment of Outstanding
Awards

 
(a) Amendment, Suspension, or Termination of this Plan.  The Board of Directors
may amend, suspend, or terminate this Plan at any time and from time to time in
such respects as the Board of Directors may deem necessary or appropriate;
provided, however, that in no event, without the approval of the Company’s
shareholders, shall any action of the Committee or the Board of Directors result
in increasing, except as provided in Section 4(c) hereof, the maximum number of
Common Shares that may be subject to Awards granted under the Plan.
 
(b) Amendment of Outstanding Awards.  The Committee may, in its discretion,
amend the terms of any Award, prospectively or retroactively, but no such
amendment may impair the rights of any Participant without his or her consent,
or reduce the exercise price of any Stock Option or Stock Appreciation Right,
except in accordance with an adjustment pursuant to Section 4(c).  The Committee
may, in whole or in part, waive any restrictions or conditions applicable to, or
accelerate the vesting of, any Award.
 
14.  
Awards to Foreign Nationals and Employees Outside the United States

 
To the extent that the Committee deems appropriate to comply with foreign law or
practice and to further the purpose of this Plan, the Committee may, without
amending this Plan, (i) establish special rules applicable to Awards granted to
Participants who are foreign nationals, are employed outside the United States,
or both, including rules that differ from those established under this Plan, and
(ii) grant Awards to such Participants in accordance with those rules.
 
15.  
Miscellaneous Terms

 
(a) Nonassignability.  Unless and except to the extent otherwise determined by
the Committee (which may be contained in the applicable Award Agreement or
Notice of Award), (i) no Award granted under the Plan may be transferred or
assigned by the Participant to whom it is granted other than by will or pursuant
to the laws of descent and distribution, and (ii) an Award granted under this
Plan may be exercised, during the Participant’s lifetime, only by the
Participant or guardian or other legal representative.
 
(b) No Rights as Employees/Shareholders.  Nothing in the Plan or in any Award
Agreement or Notice of Award shall confer upon any Participant any right to
continue in the employ of the Company or an  Affiliate, or to serve as a member
of the Board of Directors or to be entitled to receive any remuneration or
benefits not set forth in the Plan or such Award Agreement or Notice of Award,
or to interfere with or limit either the right of the Company or an Affiliate to
terminate the employment of such Participant at any time or the right of the
shareholders of the Company to remove him or her as a member of the Board of
Directors with or without cause.  Nothing contained in the Plan or in any Award
Agreement or Notice of Award shall be construed as entitling any Participant to
any rights of a shareholder as a result of the grant of an Award until such time
as Common  Shares are actually issued to such Participant pursuant to the
exercise of a Stock Option, Stock Appreciation Right or other Stock Award.
 
(c) Unfunded Plan.  The Plan shall be unfunded and the Company shall not be
required to segregate any assets that may at any time be represented by Awards
under the Plan.  Any liability of the Company to any person with respect to any
Award under the Plan shall be based solely upon any contractual obligations that
may be effected pursuant to the Plan.  No such obligation of the Company shall
be deemed to be secured by any pledge of, or other encumbrance on, any property
of the Company.
 
(d) Other Company Benefit and Compensation Programs.  Payments and other
benefits received by a Participant under an Award made pursuant to the Plan
shall not be deemed a part of a Participant’s regular, recurring compensation
for purposes of any termination indemnity or severance pay law of any country
and shall not be included in, nor have any effect on, the determination of
benefits under any pension or other employee benefit plan or similar arrangement
provided by the Company or any Affiliate, unless (i) expressly so provided by
such other plan or arrangement or (ii) the Committee expressly determines that
an Award or a portion thereof should be included as recurring
compensation.  Nothing contained in the Plan shall prohibit the Company or any
Affiliate from establishing other special awards, incentive compensation plans,
compensation programs and other similar arrangements providing for the payment
of performance, incentive or other compensation to employees.  Payments and
benefits provided to any employee under any other plan shall be governed solely
by the terms of such other plan.
 
(e) Securities Law Restrictions.  In no event shall the Company be obligated to
issue or deliver any Common Shares or other Awards if such issuance or delivery
shall constitute a violation of any provisions of any law or regulation of any
governmental authority or securities exchange.  No Common Shares or other Awards
shall be issued under the Plan unless counsel for the Company shall be satisfied
that such issuance will be in compliance with all applicable Federal and state
securities laws and regulations and all requirements of any securities exchange
on which the Common Shares are listed.
 
(f) Invalidity.  In the event any provision of the Plan shall be held to be
invalid or unenforceable for any reason, such invalidity or unenforceability
shall not affect the remaining provisions of the Plan.
 
(g) Successors.  All obligations of the Company with respect to Awards granted
under the Plan are binding on any successor to the Company, whether as a result
of a direct or indirect purchase, merger, consolidation or otherwise of all or
substantially all of the business and/or assets of the Company.
 
(h) Governing Law.  The interpretation, validity, and enforcement of this Plan
will, to the extent not otherwise governed by the Code or the securities laws of
the United States, be governed by the laws of the State of Ohio.
 
16.  
Effective and Termination Dates

 
(a) Effective Date.  This Plan will be effective on May 21, 2003, upon approval
by the shareholders of the Company at the 2003 annual meeting of shareholders.
 
(b) Termination Date.  This Plan will continue in effect until midnight on May
20, 2013; provided, however, that Awards granted on or before that date may
extend beyond that date and restrictions and other terms and conditions imposed
on Restricted Stock or any other Award granted on or before that date may extend
beyond such date.




 